Case: 14-60617      Document: 00513009818         Page: 1    Date Filed: 04/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60617                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            April 17, 2015
JOSEPH G. ALBE,                                                            Lyle W. Cayce
                                                                                Clerk
                                                        Petitioner

v.

DIRECTOR, OFFICE OF WORKERS'
COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR;
HUNTINGTON INGALLS, INCORPORATED,
formerly known as Northrop Grumman
Shipbuilding, Incorporated,

                                                        Respondents

                              ________________________

                           Petition for Review of an Order
                            of the Benefits Review Board
                                  BRB No. 14-0015
                              ________________________

Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       This is an appeal from an adverse Benefits Review Board decision by a
longshoreman’s attorney to recover fees owed by his client directly from the
employer pursuant to the Longshore and Harbor Workers’ Compensation Act,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60617     Document: 00513009818     Page: 2   Date Filed: 04/17/2015



                                  No. 14-60617
33 U.S.C. § 928(c). Previously, this court upheld the denial of employer-paid
attorneys’ fees pursuant to 33 U.S.C. § 928(a) or (b). See Simmons v. Dir.,
OWCP, U.S. Dep’t of Labor, 509 F. App’x 337 (5th Cir. 2013).
      Albe’s new claim stems from his contention that in addition to an
approved fee contract with his client Simmons, he had a lien on the
compensation benefits, and the employer became obliged to deduct fees from
its payments to Simmons (who unfortunately died before Albe could pursue
payment from him). The Benefits Review Board rejected Albe’s new claim in
a succinct and clear opinion, which points out that Albe did not fulfill his duty
to have the district director and administrative law judge “fix in the award
approving the fee, such lien and manner of payment.” 33 U.S.C. § 928(c)
(emphasis added).
      This court reviews Benefits Review Board decisions for substantial
evidence and errors of law. Conoco, Inc. v. Dir., OWCP, U.S. Dep’t of Labor,
194 F.3d 684, 687 (5th Cir. 1999). Albe does not challenge the Benefits Review
Board’s recitation of the facts, and we find no error of law in its interpretation
of Albe’s duty to perfect, or have “fixed” a lien against the employer’s payment
of benefits.
      The petition for review of the judgment of the Benefits Review Board is
DENIED.




                                        2